            Case 1:20-cv-06070-LLS Document 7 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD W. HARRIS, SR,

                                Plaintiff,

                    -against-
                                                                20-CV-6070 (LLS)
U.S. DEPARTMENT OF HOUSING AND
                                                                CIVIL JUDGMENT
URBAN DEVELOPMENT; JAMES
SANDIAGO; JOEANN FRY; JAY
GOLDING,

                                Defendants.

         Pursuant to the order issued November 2, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 2, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
